UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2335



EARL T. SCROGGINS, JR.,

                                              Plaintiff - Appellant,

          versus


LINDA M. SCROGGINS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-05-980-1)


Submitted: May 16, 2006                          Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl T. Scroggins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Earl T. Scroggins, Jr., appeals the district court’s

order dismissing his civil action for failure to state claim on

which relief could be granted.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        See Scroggins v. Scroggins, No. CA-

05-980-1 (E.D. Va. Oct. 7, 2005).            We deny Scroggins’ motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -